SEITZ, Circuit Judge,
concurring and dissenting.
With one limited exception, the court reverses the order of the district court granting summary judgment for the government on its claim to forfeit three properties because of their use in drug transactions conducted by the convicted defendant, Jaime Rivera (“Jaime”).1 I write separately because my conclusion differs from the majority’s as to the Food Market property.
I. Liederkranz Club
(a) Wyrma Rivera’s Claim
The first property sought to be forfeited by the government is known as the Lieder-*537kranz Club (“Club”). Legal title to the Club was held solely by Jaime. Nevertheless, Wyrma, Jaime’s wife, asserts an ownership interest in the club based on the marital property provisions of the Pennsylvania Domestic Relations Law. I agree with the other members of the court that Wyrma lacked standing to advance such a claim and thus, summary judgment against her was properly granted.
(b) Luis Rivera’s Claim
Luis Rivera (“Luis”) claims an equitable interest in the Club property based on the sworn allegation in answer to the Government’s complaint that he advanced part of the purchase price for the property and contributed to monthly mortgage payments. His answer also recites that he was unaware of and did not consent to any drug activities at the Club. Under our case law, as the district court notes, an equitable interest in real estate may be asserted in forfeiture proceedings. United States v. 92 Buena Vista Ave., 937 F.2d 98, 102 (3d Cir.1991), aff'd, — U.S. -, 113 S.Ct. 1126, 122 L.Ed.2d 469 (1993). Since the government has not filed any documents contradicting Luis’s position, I join the court in concluding that it was inappropriate to grant summary judgment to the government on this record.
II. El Nuevo Puerto Rican Food Market
The Food Market property was held of record by Jaime and Wyrma as tenants by the entireties. Wyrma states under oath that she had no knowledge of Jaime’s drug activities involving the Food Market property and that she never consented to its use for that purpose. The majority concludes that, given her sworn denial, it was error on this record for the district court to grant the government’s motion for summary judgment.
Wyrma’s bare bones denial of knowledge must be sharply contrasted with the undisputed record facts relied upon by the government in support of its motion for summary judgment.2 They may be summarized as follows: (1) Wyrma and Jaime were husband and wife and worked together at the Food Market, (2) about three times a month from May 1991 to July 1991, a courier delivered cocaine to the Food Market for Jaime, (3) on one of these occasions the courier was asked to leave the cocaine in the bathroom of the Food Market, and (4) on six occasions between May 31,1991 and July 29,1991, De La Cruz negotiated purchases, personally or by telephone, with Jaime when he (Jaime) was in the Food Market.
As the majority states, the issue is “whether the government’s evidence was sufficiently strong that a rational trier of fact could not choose to believe Wyrma’s sworn testimony that she did not know of her husband’s activities.” (Op. p. 535).
Wyrma admits that she and her husband worked together in the store and resided together at a different location. To these unchallenged facts must be added the undisputed facts of record of Jaime’s extensive and prolonged drug activities at the Food Market. When these facts are juxtaposed with Wyrma’s claim of lack of knowledge, it strains credulity beyond the breaking point to conclude that a rational fact finder could reasonably find that Wyrma did not know of her husband’s extensive drug activities at the store property. For me, there is no genuine issue of material fact on this record as to Wyrma’s claimed lack of knowledge. The same is true of her claimed lack of consent under the circumstances. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509, 91 L.Ed.2d 202 (1986). Her denials bring to mind Jonathan Swift’s aphorism that there’s none so blind as they that won’t see.3 I would affirm the district court’s order granting summary judgment to the government as to the Food Market.
III. The Woodward Street Property
The court concludes that Wyrma’s sworn testimony that she did not know of or con*538sent to her husband’s drug activities at their residence on Woodward Street was sufficient to raise issues of material fact that precluded summary judgment.
The undisputed facts of record show that (1) on July 31,1991, a courier delivered three kilograms of cocaine to Jaime at the residence; (2) when Jaime summoned De La Cruz to the house on July 31st, he showed him the three kilograms in a paper bag that Jaime had picked up from the floor of the garage; (3) when the police executed a search warrant later that day, they seized the three kilograms from the dining room table; and (4) the police also found drug paraphernalia in a box and bag in the basement.
The government’s evidence of record in rebuttal to Wyrma’s sworn denial related to a single day and did not place Wyrma at the residence on that day. Not without some sense of unreality, I join in the reversal of summary judgment for the government on Wyrma’s interest in the residence. See United States v. 1500 Lincoln Avenue, 949 F.2d 73, 77-78 (3d Cir.1991).

. Although Jaime unsuccessfully resisted the Government’s motion for summary judgment forfeiting his interest in the properties, he does not appeal.


. Claimants' counsel seems to suggest that the government’s record showing is hearsay and therefore presumably not cognizable on summary judgment. Claimants’ counsel did not dispute the government’s statement of the facts in its summary judgment motion. Thus, the material is not hearsay, Fed.R.Evid. 801(d)(2), even assuming that it might otherwise be such.


. Political Conversation, Jonathan Swift.